Name: Commission Regulation (EEC) No 3629/92 of 15 December 1992 re-establishing the levying of customs duties on products of category Nos 13 and 15 (order Nos 40.0130 and 40.0150), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368/16 Official Journal of the European Communities 17 . 12. 92 COMMISSION REGULATION (EEC) No 3629/92 of 15 December 1992 re-estabishing the levying of customs duties on products of category Nos 13 and 15 (order Nos 40.0130 and 40.0150), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas in respect of products of category Nos 13 and 15 (order Nos 40.0130 and 40.0150), originating in Indo ­ nesia, the relevant ceiling respectively amounts to 2 018 000 and 227 000 pieces ; Whereas on 25 May 1992 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regula ­ tion (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 20 December 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products imported into the Community and originating in Indonesia : Order No Category (unit) CN code Description 40.0130 13 6107 11 00 Men's or boys' underpants and briefs, women's or (1 000 6107 12 00 girls' knickers and briefs knitted or crocheted, of pieces) 6107 1900 wool, cotton or of man-made fibres 6108 21 00 6108 22 00 6108 29 00 40.0150 15 6202 11 00 Women's or girls' woven overcoats, raincoats and (1 000 ex 6202 12 10 other coats, cloaks and capes ; jackets and blazers, pieces) ex 6202 12 90 of wool , of cotton or of man-made fibres (other ex 6202 13 10 than parkas) (of category 21 ) ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. IV. 17. 12. 92 No L 368/ 17Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Commission Christiane SCRIVENER Member of the Commission